Citation Nr: 1738676	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for community acquired pneumonia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for polyarthralgia.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for a cervical spine disorder.  

8.  Entitlement to service connection for chronic fatigue syndrome.  
9.  Entitlement to service connection for a gastrointestinal disorder.  

10. Entitlement to a compensable rating for tonsillitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to September 1988.  He also had service in the United States Merchant Marine from June 1990 to May 1999.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decisions issued in November 2013, September 2014, and July 2016.  

In January 2016 the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

Subsequent to the issuance of the March 2015 supplemental statement of the case, additional evidence was added to the record, to include VA treatment records dated through March 2017.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in July 2017.  The Board may therefore properly consider such evidence.

The Board notes that, in a May 2017 rating decision, the AOJ granted service  connection for chronic obstructive pulmonary disease (COPD).  As this decision represents a full grant of the benefits sought with respect to this claim for service connection, such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below.   


FINDINGS OF FACT

1.  On January 26, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn with respect to the issue of service connection for community acquired pneumonia.

2.  A May 2011 rating decision denied the Veteran's service connection claim for hypertension.  The Veteran filed a notice of disagreement in July 2011 and a statement of the case was issued in April 2012; however, the Veteran did not perfect his appeal.

3.  Evidence associated with the record since the May 2011 rating decision and April 2012 statement of the case is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

4.  A right shoulder disorder is not shown to be casually or etiologically related to any disease, injury or incident in service.

5.  Gout is not shown to be casually or etiologically related to any disease, injury or incident in service.

6.  The claimed polyarthralgia is not manifested by chronic, identifiable, underlying pathology.  

7.  Fibromyalgia is not shown to be casually or etiologically related to any disease, injury or incident in service.

8.  Chronic fatigue syndrome is not shown to be casually or etiologically related to any disease, injury or incident in service.

9.  A gastrointestinal disorder is not shown to be casually or etiologically related to any disease, injury or incident in service.

10.  The Veteran's residuals of a tonsillectomy consist primarily of chronic laryngitis and inflammation of the mucous membranes without thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.


CONCLUSIONS OF LAW

1.  With respect to the issue of service connection for community acquired pneumonia, the criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The RO's May 2011 rating decision, which denied the Veteran's claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

3.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  The Veteran's right shoulder disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

5.  Gout is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

6.  The claimed polyarthralgia is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

7.  The claimed fibromyalgia is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.7, 3.159, 3.303 (2016).  

8.  Chronic fatigue syndrome is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.7, 3.159, 3.303 (2016).  

9.  A gastrointestinal disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

10. The criteria have been met for a 10 percent rating for the residuals of a tonsillectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6516 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In the present case, the Veteran withdrew his appeal with respect to the issue of service connection for community acquired pneumonia during his January 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In the instant case, VA's duty to notify was satisfied by letters dated in July 2012, February 2013 and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R.   § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for a right shoulder disorder, gout, polyarthralgia, fibromyalgia, chronic fatigue syndrome and a gastrointestinal disorder.  However, the Board finds such is not necessary in the instant case.  The record does not contain any competent evidence suggesting a causal relationship between his currently diagnosed right shoulder disorder, gout, fibromyalgia, chronic fatigue syndrome and gastrointestinal disorder and his military service.   The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   For all of these reasons, the evidence does not indicate that the Veteran's right shoulder disorder, gout, fibromyalgia, chronic fatigue syndrome and gastrointestinal disorder, such as to require an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the Veteran's claimed polyarthralgia, and as will be discussed in greater detail below, the evidence of record does not show a current diagnosis of polyarthralgia either during or prior to the pendency of the claim.  In fact, the Veteran's VA treatment records are silent for any complaints of symptoms associated with polyarthralgia.  Therefore, as there is no evidence of current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A.                § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters, supra.
The Veteran was provided with a VA examination in January 2014 and July 2015 in order to evaluate the nature and severity of his tonsillitis status-post tonsillectomy.
The Board finds that the examination report is sufficient to decide the claim as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board further notes that neither the Veteran nor his representative have alleged that his tonsillitis status-post tonsillectomy has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's hypertension is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

III.  Service Connection

A.  Pertinent Statutes and Regulations

The Veteran is competent to report his symptoms and what he experienced during and since his retirement from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing a chronic, identifiable medical disorder.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only are the claimed disabilities uncorroborated by the evidence in the service; they are contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303. In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Furthermore, pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321  (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.   38 C.F.R.    § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156 (a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).   VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).   If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c).   The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).

B.  Hypertension

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for hypertension.  That claim was initially denied by the RO in November 2010 and confirmed in May 2011.  The evidence on file showed that hypertension had first been manifested many years after service and was negative for a nexus to service.  The Veteran was notified of this decision, as well as his appellate rights, in a May 2011 letter.  In July 2011, the Veteran filed a notice of disagreement with this May 2011 rating decision and a statement of the case was issued in April 2012.  The Veteran, however, did not perfect this appeal.   

The Board observes that the duplicative service treatment records have been associated with the record after the issuance of the May 2011 rating decision and April 2012 statement of the case.  The Veteran's service personnel records were previously considered in connection with the May 2011 rating decision and April 2012 statement of the case.  Moreover, to the extent that additional service personnel records were received after the issuance of the May 2011 rating decision and April 2012 statement of the case, such do not address the Veteran's hypertension and thus are not relevant.  Therefore, the May 2011 rating decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  

The evidence on record at the time of the May 2011 rating decision and April 2012 statement of the case included a May 2010 report from E. S., Jr., M.D., which showed that the Veteran's hypertension was first manifested in July 2009, many years after his retirement from service.  There was no competent evidence, however, that it was in any way related to service.  Absent the requisite findings in service and the lack of a nexus to service, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for hypertension was denied.  The Veteran now seeks to reopen that claim.  

Evidence added to the record since the May 2011 decision includes the transcript of a hearing held at the RO in November 2012 in which the Veteran testified that his hypertension was the result of inservice job stress.  In January 2015, he maintained that his hypertension was due to his exposure to asbestos on board ship in the Navy, and in May 2017, he asserted that it was secondary to posttraumatic stress disorder (PTSD) in service.  However, after carefully considering the Veteran's claim in light of the record and the applicable law, the Board finds that the prior denial will be confirmed and continued.

In May 2017, the RO granted the Veteran's claim of service connection for chronic obstructive pulmonary disease, due, at least in part to asbestos exposure in service.  Although the Veteran maintains that his hypertension is also a result of that exposure, he has not submitted any competent evidence to support that assertion.  The evidence added to the record since May 2011 shows the Veteran's treatment for hypertension since 2010.  However, the record remains negative for any competent evidence that it was first manifested in or as a result of service and does not show any relation to PTSD.  In this regard, the Board notes that service connection has not been established for PTSD.  In short, the additional evidence does not suggest that the Veteran's hypertension is in any way related to service, either directly or on a secondary basis.  Rather, the Board finds that the additional evidence is, essentially, cumulative or redundant of the evidence of record in May 2011.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  Therefore, it is not new and material and is not sufficient to reopen the claim.  
C.  Right Shoulder

The Veteran contends that he has a right shoulder disability, primarily as the result all of the heavy lifting he had to do as a cook in service.  During his January 2016 hearing, the Veteran described the heavy lifting he performed during service.  However, for the reasons stated below, the Board finds that the preponderance of the evidence is against that claim.  

The Veteran's service treatment records, including the reports of his November 1961 service entrance examination and his September 1988 service retirement examination are negative for any complaints or clinical findings of a right shoulder disorder of any kind.  Indeed, during his service entrance and retirement examinations, he responded, "No", when asked if he then had or had ever had a painful or "trick" shoulder.  He also denied having any illness or injury other than those already identified in the Report of Medical History.

Right shoulder pain, diagnosed as rotator cuff syndrome was not manifested until December 2007, when it was noted in a report from M. L. R., D.C.  

In May 2015, R. H. A. E., M.D., noted that the Veteran had a 10 year history of right shoulder pain.  An magnetic resonance imaging (MRI) scan confirmed the presence of a right suprascapular tear on the right with rotator cuff tear.   

The foregoing evidence shows that the Veteran's right shoulder disorder, diagnosed primarily as a right rotator cuff tear, was first manifested almost 20 years after the Veteran's retirement from service.  Although he contends that it is primarily the result of heavy lifting in service, the preponderance of the evidence is against that claim.  The normal medical findings at the time of the Veteran's retirement from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran contends that just because he did not seek medical help every time he had an ache or pain does not mean he did not have the right shoulder pain in service.  However, it is reasonable to expect that if he had experienced chronic right shoulder pain, he would have sought medical help.  Indeed, he sought medical help for a variety of disorders in service, including a finger laceration (October 1962), dysuria (January 1965), a swollen right middle finger (November 1965), and back strain (April 1976).  That he did not seek medical help for chronic right shoulder pain is further evidence against the claim for service connection.  

Finally, the Board notes that the Veteran did not file his initial claim for a right shoulder disorder for more than 20 years after service.  Had he been having chronic right shoulder pain, it is reasonable to expect that he would have done so.  After all, in November 1989, shortly after service, he filed a claim of service connection for multiple disorders, including those affecting his low back and knees.  That he did not do so for his right shoulder disorder is further evidence against the claim.  

Absent evidence of a chronic, identifiable right shoulder disorder in service or of a nexus between his current right shoulder disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  

D. Gout 

During his January 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that his gout was first manifested by swollen legs and painful knees in service.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Although the Veteran contends that joint pain in service was a manifestation of gout, there were no associated complaints or clinical findings of gout in his service treatment records, or on the reports of his service entrance and retirement examinations.  Indeed, he responded, "No", when asked if he then had, swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; a painful or "trick" shoulder or elbow; or foot trouble.  Moreover, on his retirement examination, his upper extremities, lower extremities, feet, spine, and other parts of the musculoskeletal system were found to be normal.  

Gout was first reported in April 2001 by Z. O., M.D.  It was manifested by pain and swelling of the left great toe.  At that time, the Veteran reported that he had never had gout before.  

In June 2002, it was noted that the Veteran had only had two or three episodes of gout within the past 2-years that clearly were precipitated by dietary indiscretion. 

During VA treatment in May 2016, it was noted that the Veteran continued to take medication for gout.  

Although the Veteran has a current diagnosis of gout, the foregoing evidence shows that it was first manifested more than 12 years after his retirement from service.  The record is also negative for any competent evidence of a nexus to service.  As above, the normal medical findings at the time of the Veteran's retirement from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson.  Not only were the Veteran's service treatment records negative for the manifestations of gout, the Board notes that Veteran did not include gout when he filed his original claim for service connection in November 1989.  For these reasons, the Board finds the preponderance of the evidence to be against the Veteran's claim of service connection for gout.  Accordingly, service connection is denied.  

E.  Polyarthralgia 

The Veteran also seeks service connection for polyarthralgia, that is, pain in multiple joints.  Dorland's Illustrated Medical Dictionary 1487 (32d ed. 2012); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Veteran states that it is primarily the result of heavy lifting and periods of prolonged standing in service.  However, pain alone does not constitute a disability for which service connection may be granted.  There must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 259 F.3d 1356 (2001).  Therefore, with the exception of the right shoulder and cervical spine, the Board will consider each of the Veteran's joints which he claims to be painful.  The claimed disorders of the right shoulder and cervical spine will be considered in separate sections, below.  

The evidence shows that in service, the Veteran was treated on several occasions for complaints of low back pain.  Those complaints were ultimately associated with spondylosis deformans of the lumbar spine, a disability for which service connection has already been granted.  

In October 1962, the Veteran sustained a laceration of his left third finger while placing a shell in a loading machine.  There was no diagnosis of a chronic, residual disorder.  

In November 1965, the Veteran sustained a swollen right middle finger while playing basketball.  X-rays were negative, and there was no diagnosis of any associated disability.  

In January 1978, the Veteran complained of generalized achiness associated with the flu.  

In November 1967, the Veteran was treated for complaints of left shoulder pain.  There was no diagnosis of a chronic, identifiable left shoulder disability.  

In January 1986 the Veteran was treated for right lower extremity pain extending from the knee to the ankle.  The assessment was probable tendonitis/bursitis of the patella or Achilles tendon.  

In August 1987, the Veteran complained of right knee pain.  However, X-rays of the right knee were negative.  There were no findings of a chronic disorder manifested by the right lower extremity pain and no diagnosis of a right knee disability.  During his retirement examination, the Veteran's lower extremities were found to be normal.  

Although the Veteran reported various joint pains in service affecting his fingers, left shoulder, and right knee, there were no findings of any chronic, identifiable disorder associated with those complaints.  Indeed, during his service retirement examination, he responded, "No", when asked if he then had, swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; a painful or "trick" shoulder or elbow; or foot trouble.  Moreover, on his retirement examination, his upper extremities, lower extremities, feet, spine, and other parts of the musculoskeletal system were found to be normal.  

Since service, there have been no complaints or clinical findings of a chronic, identifiable disability of fingers of either hand.  Although he has been treated for complaints of left shoulder pain on several occasions since service, e.g., June 2002, April 2011, and April 2012, no chronic identifiable disability of the left shoulder has been established.  Absent current findings of a disorder of the fingers or left shoulder, the Veteran does not meet the criteria for service connection for those disorders.  

In August 2011, the Veteran was reported to have degenerative joint disease of the ankles and feet.  However, there were no findings that it was in any way related to service.  Indeed, manifestations of a chronic, identifiable right ankle disability were not established in service.  Not only was degenerative joint disease of the right ankle not demonstrated in service, there is no evidence of a nexus between that disorder and service.  The normal medical findings at the time of the Veteran's retirement from service, as well as the absence of any medical records of a right ankle disorder for many years after service is probative evidence against the claim.  Maxson.  In addition, the Board notes that Veteran did not include a right ankle disorder when he filed his original claim for service connection in November 1989.  That lack of filing further suggests that a chronic right ankle disorder was not present.  For these reasons, the Board finds the preponderance of the evidence to be against the Veteran's claim.  

Finally, the Board notes that the RO has denied the Veteran's claim for service connection for right knee disability on several occasions, the last time in December 2015.  The Veteran has not asked that the claim be reopened.  Accordingly, the Board will not consider service connection for right knee disability.  

In sum, the Veteran has complaints of multiple joint pains.  However, there is no competent evidence of a chronic, underlying disability for those complaints in any of the joints indicated.  Sanchez-Benitez.  Absent such disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for his multiple joint pains is not warranted.  

F.  Fibromyalgia and Chronic Fatigue Syndrome

The Veteran contends that his fibromyalgia and chronic fatigue syndrome are the result of his participation as a United States Merchant Seamen during the Persian Gulf War.  However, members of the Merchant Marine are granted Veteran status in only limited situations:  those who served on blockships in support of Operation Mulberry or in oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945.  38 C.F.R. § 3.7; Pacheco v. West, 12 Vet. App. 36 (1998).  In this case, the Veteran did not serve in the Merchant Marine until the 1990's.  Therefore, his claims with respect to developing chronic fatigue syndrome or fibromyalgia in the Merchant Marine are of no force or effect in obtaining service connection.  Nevertheless, the Board will consider whether those disorders were first manifested in or as a result of his active duty service.
The Veteran's service treatment records, and the reports of his service entrance and retirement examinations, are negative for any complaints or clinical findings of fibromyalgia or chronic fatigue syndrome.  

Chronic fatigue syndrome was first manifested in August 2013 following treatment and examination by R. G. S., M.D.  However, there is no competent medical evidence that chronic fatigue syndrome was in any way related to service.  Again, the normal medical findings at the time of the Veteran's retirement from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service constitute probative evidence against the claim.  Maxson.  Not only were the Veteran's service treatment records negative for the manifestations of chronic fatigue syndrome, the Board notes that Veteran did not include that disorder when he filed his original claim for service connection in November 1989.  

Absent competent evidence of a chronic fatigue syndrome in service or a nexus between the recent findings and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for chronic fatigue syndrome is denied.

With respect to fibromyalgia, the Board notes that the Veteran's medical records in and after service are negative for any findings of such a disorder.  Indeed, during his January 2016 hearing before the undersigned Veterans Law Judge, the Veteran acknowledged that he had never been diagnosed with fibromyalgia.  While the Board has also considered the Court's holding in Romanowsky, supra, all evidence of record indicates that the Veteran has not had fibromyalgia at any time proximate to the filing of his original claim.  Furthermore, there is no evidence of residuals of such disease, or as a result of treatment thereof.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.    §§ 1110, 1131.  Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of fibromyalgia, or any residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Consequently, his claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

G.  Gastrointestinal Disorder 

During his January 2016 hearing, the Veteran testified that had a gastrointestinal disability which had its onset in service and was manifested primarily by constipation and blood in his stool.  Therefore, he maintained that service connection was warranted.  However, after reviewing the record and the applicable law, the Board finds that the preponderance of the evidence is against that claim.  

Parenthetically, the Board notes that service connection has already been established for hemorrhoids.  The claim for service connection for a gastrointestinal disorder is for a disability other than hemorrhoids. 

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of a gastrointestinal disorder.  In January 1966, he was treated for abdominal pain in association with epididymitis and in July 1967, he was treated for gastrointestinal upset and diarrhea.  However, there were no findings of a chronic, identifiable gastrointestinal disability.  Indeed, there were no further complaints of gastrointestinal problems during his remaining 21 years of service.  Moreover, during his service retirement examination, the Veteran responded, "No", when asked if he then had, or had ever had, frequent indigestion or stomach, liver, or intestinal trouble.  In addition, the physical examination revealed that his abdomen and viscera were normal.  

A chronic, identifiable gastrointestinal disability, diagnosed as irritable bowel syndrome with associated constipation was manifested as early as 2003 during treatment by O.V.C., M.D.  In June 2010, an endoscopy performed at the Marikina Valley Medical Center revealed colitis and diverticulosis.  Not only were those diagnoses many years after the Veteran's retirement from service, there were no findings of a nexus to service.  Those findings are probative evidence against the claim, as is the fact that the Veteran did not file his claim for service connection for a gastrointestinal until 2010, more than 20 years after service.  Maxson.  

Absent competent evidence of a chronic, identifiable gastrointestinal disorder for many years after service or competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a gastrointestinal disorder is not warranted, and the appeal is denied.  

In arriving at the foregoing decisions with respect to service connection, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims of service connection. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

III.  Increased Rating

The Veteran also seeks a compensable rating for his service-connected residuals of a tonsillectomy.  In statements, such as that dated in December 2013 and May 2017, he contended that the residuals included frequent sore throats, laryngitis, and difficulty swallowing.  Therefore, he maintains that an increased rating was warranted.  After reviewing the record, the Board agrees.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The VA rating schedule does not contain a specific diagnostic code for rating the residuals of a tonsillectomy.  Therefore, they are rated by analogy to chronic laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516.  38 C.F.R. § 4.20.  A 10 percent rating is warranted for chronic laryngitis manifested by hoarseness with inflammation of the vocal cords or mucous membrane.  A 30 percent rating is warranted when there is hoarseness with thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During treatment by J. R. S., M.D. in October 2010, the Veteran complained of two year history of a chronic cough associated with whitish phlegm and clearing of throat.  A bronchoscopy and bronchial washing revealed that the Veteran had bronchial inflammation secondary to chronic infection.  The general findings were abnormal with edematous mucosa.  There was superficial erythema of both arytenoid cartilages, but no masses were seen.  The laryngeal wall, true vocal cords, and epiglottis were edematous without masses.  The vocal cords were seen slightly vibrating.  The mucosa of the trachea was normal, and the main carina was sharp.  

In June 2013, the Veteran was treated by the VA for a productive cough and mild sore throat.  

In January 2014, the Veteran was examined by the VA to determine the severity of his residuals of a tonsillectomy.  The examination showed that he did not have chronic laryngitis.  The tonsils were surgically absent.  The pharyngeal area was hyperemic with extension to the supraglottic area.  No post-surgical complications seen.  The Veteran reported that his post-tonsillectomy symptoms included dysphagia and difficulty swallowing.  Diagnostic considerations were recurrent pharyngitis and/or reflux laryngitis.

In December 2013; February, March, June, and August 2014, and October 2015, E. M. D., M.D., the Veteran's otolaryngologist, treated the Veteran for acute viral pharyngitis, laryngopharyngeal reflux, and follicular pharyngitis.  In August 2016 and February 2017, citing the persistence of the symptoms, Dr. D. stated that it was most likely chronic laryngitis due to COPD.  She noted that a laryngeal endoscopy had revealed a copious amount of secretions in the hypopharyngeal area, severe hyperemia in the hypopharyngeal area, and consistently swollen arytenoids but no mass or nodules.  

In July 2015, the Veteran was examined by the VA to determine the severity of his residuals of a tonsillectomy.  The examination showed that he did not have chronic laryngitis, vocal cord paralysis, or any other pharyngeal or laryngeal conditions.    The tonsils were surgically absent.  The pharyngeal area was hyperemic with extension to the supraglottic area.  No post-surgical complications were seen.  The Veteran reported that his appetite was decreased due to recurrent throat swelling.  Diagnostic considerations were recurrent pharyngitis and/or reflux laryngitis.  

In light of the foregoing evidence, the Board finds that the Veteran's residuals of a tonsillectomy consist primarily of chronic laryngitis and inflammation of the mucous membranes.  Such findings meet or more nearly approximate the schedular criteria for a 10 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6516.  

The Board has considered the possibility of a still-higher schedular evaluation; however, the preponderance of the evidence is against a finding of thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Accordingly, a schedular rating in excess of 10 percent is not warranted.  

In reaching its conclusions, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's disability, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such condition.
 
The Board has considered whether additional staged ratings under Fenderson, supra and Hart, supra, are appropriate for the Veteran's service-connected tonsillitis status-post tonsillectomy discussed herein; however, the Board finds that his symptomatology has been relatively stable throughout each period on appeal. Therefore, assigning a staged rating for this disability is not warranted. 


ORDER

With respect to the issue of service connection for community acquired pneumonia, the appeal is dismissed.

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for hypertension is denied.  

Service connection for right shoulder arthritis is denied.  

Service connection for gout is denied.  

Service connection for polyarthralgia is denied.  

Service connection for fibromyalgia is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for a gastrointestinal disorder is denied.  

A 10 percent rating for the residuals of a tonsillectomy is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

The Veteran allege that his cervical spine disorder is the result of heavy lifting during service, specifically carrying provisions onto a submarine.  In December 2012, R. H. A. E., M.D. submitted articles suggesting that the Veteran was prone to such a disorder as a result of heavy lifting in service.  In October 2015, Dr. E. opined that the Veteran's cervical disc disease at C4-C5 and C5-C6 was consistent with the type of duties he performed during service, namely carrying heavy loads.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra.  Therefore, on remand such an etiology opinion should be obtained.  

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed cervical spine disorder.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from March 2017 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining all outstanding records, schedule the Veteran for an examination to determine the nature and etiology of any cervical spine disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all current cervical spine disorders. 

(B)  For each currently diagnosed cervical spine disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to his service, to include any heavy lifting?

(C)  With regard to any diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in September 1988 and, if so, to describe the manifestations. 
 
A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  It that notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  
The Veteran is advised that it is his responsibility to report for all scheduled VA the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


